Citation Nr: 0710726	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  05-16 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.  

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss. 

3.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an effective date prior to July 7, 2001, 
for a total rating for compensation based upon individual 
unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from October 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, wherein the RO increased the disability 
rating assigned to the service-connected PTSD from 50 to 70 
percent; and continued 10 percent and noncompensable 
disability ratings assigned to the service-connected tinnitus 
and bilateral hearing loss, respectively.  

The effective date assigned to all of the aforementioned 
disabilities was June 7, 2001.  This appeal also stems from 
an August 2003 rating action, wherein the RO granted the 
veteran's claim for TDIU, and assigned an effective date of 
June 7. 2001.  

The veteran was formerly represented by a private attorney, 
Richard A. LaPointe.  In a March 2006 memorandum the attorney 
reported that he was no longer representing the veteran in 
the instant appeal.  The record does not contain written 
notice to the veteran of the attorney's withdrawal of 
representation.  See 38 C.F.R. § 20.608(a) (2006) (providing 
that a representative can withdraw as representative prior to 
certification of the appeal upon written notice to VA and the 
claimant).  The record, however, discloses that the veteran 
was informed of the withdrawal inasmuch as he subsequently 
sought the assistance of veterans service organizations in 
preparing his appeal (although he declined opportunities to 
appoint these organizations as his representative). 

The issue of entitlement to an earlier effective date for the 
grant of TDIU is remanded to the RO via VA's Appeals 
Management Center.  The veteran will be advised if further 
action is required on his part.



FINDINGS OF FACT

1.  Since June 7, 2001, the service-connected PTSD has been 
manifested by symptoms approximating total occupational and 
social impairment.  

2.  The veteran has no more than Level II hearing loss in the 
right and left ears. 

3.  The current 10 percent rating is the maximum schedular 
rating for recurrent tinnitus, whether the sound is perceived 
in one ear or both ears.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 100 percent for PTSD 
have been met, effective June 7, 2001.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  

2.  The criteria for an initial (compensable) evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2006).

3.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2002 & 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).

VCAA notice must inform the claimant of any information and 
evidence (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
38 U.S.C.A. § 5103(a) (West 2002); Pellegrini v. Principi, 18 
Vet. App. 112 (2004); 38 C.F.R. § 3.159(b) (2006). 

The RO provided VCAA notice in an August 2002 letter to the 
veteran.  The August 2002 letter provided notice of the 
evidence necessary to substantiate his increased evaluation 
claims on appeal.  The letter also advised the veteran of 
what evidence he was responsible for providing and what 
evidence VA would undertake to obtain, and told him to advise 
VA of any evidence or information he wanted that agency to 
obtain for him, and invited him to send the evidence itself.  
He was thereby advised to submit relevant evidence in his 
possession.  

Regarding VA's duty to assist the veteran with his increased 
evaluation claims, all pertinent and identified records have 
been obtained.  In addition, in August 2006, the RO agreed to 
give the veteran an additional sixty (60) days to submit 
evidence before deciding on his claims.  The veteran failed 
to submit any further information in support of the claims 
within tolling of the 60 day period. 

In view of the Board's favorable decision in this appeal 
concerning the claims for an increased evaluation for PTSD 
and an effective date prior to July 7, 2001, for TDIU; 
further assistance is unnecessary to aid the appellant in 
substantiating the aforementioned claims.  

With regards to the veteran's increased evaluation claim for 
service-conneted tinnitus, in the instant case the facts are 
not in dispute.  Resolution of the veteran's appeal is 
dependent on interpretation of the regulations pertaining to 
the assignment of disability ratings for tinnitus.  As will 
be shown below, the Board finds that the veteran is already 
receiving the maximum disability rating available for 
tinnitus under the applicable rating criteria.  

Therefore, as there is no reasonable possibility that any 
further notice or assistance would aid the veteran in 
substantiating his increased evaluation claim for service-
connected tinnitus, any deficiencies of VCAA notice or 
assistance are rendered moot.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).

II.  Increased Evaluation

Relevant Laws and Regulations

In a claim for increase, the most recent evidence is given 
precedence over past examinations.  Bowling v. Principi, 15 
Vet. App. 1, 10 (2001); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. Part 4, § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).   

a.  Bilateral Hearing Loss

Rating Criteria

In evaluating hearing impairment, disability ratings are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are obtained.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

It is essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1 (2006).  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test. The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.  
38 C.F.R. §§ 4.85(b), 4.87.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, Table VI or Table VIa is to be used, whichever 
results in the higher numeral, to determine the Roman numeral 
designation for hearing impairment.  38 C.F.R. § 4.86(a) 
(2006).  Additionally, when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2006).  In this case, the evidence of record indicates that 
the veteran's bilateral hearing loss pattern does not fit the 
requirements of an unusual pattern of hearing impairment.  
Id.

Analysis

On the VA examination in April 2001, puretone thresholds in 
decibels were as follows:

Hertz	1,000	2,000	3,000	4,000	Average

Right	20	35 	65	65	46
Left	 	20	35	50	60	41

Speech discrimination was 88 percent in the right ear and 84 
percent in the left.

On the VA examination in August 2002, puretone thresholds in 
decibels were as follows:

Hertz	1,000	2,000	3,000	4,000	Average

Right	25	35	65	65	48
Left	 	25	35	55	60	44

Speech discrimination was 94 percent in the right ear and 92 
percent in the left.

The results of VA audiological evaluations conducted in April 
2001 showed level II hearing loss, while the August 2002 
results equate to level I hearing loss, when evaluated based 
on Table VI, found at 38 C.F.R. § 4.85.  These findings 
warrant a noncompensable evaluation.  38 C.F.R. § 4.85, Table 
VII.  There was not an exceptional pattern of hearing loss on 
either examination.  38 C.F.R. § 4.86 (2006).

The Rating Schedule provides the criteria for rating various 
disabilities, and, as noted, the criteria encompass what is 
termed the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  In this case, the 
objective evidence is at the crux of the matter, and it 
provides no appropriate basis for granting a compensable 
evaluation for the level of bilateral hearing loss currently 
demonstrated.

The disability does not more closely approximates the 
criteria for a compensable evaluation, nor is the evidence to 
so evenly balanced that there is reasonable doubt as to any 
material issue regarding the matter of entitlement to an 
initial (compensable) rating for the service-connected 
bilateral hearing loss.  The preponderance of the evidence is 
clearly against the claim.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

b.  PTSD

Psychiatric rating criteria 

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  Id.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A total (100 percent) evaluation is warranted for total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought process or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4..130, Diagnostic Code 9411.

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004).

Analysis

On VA outpatient treatment as early as May 1999, it was 
indicated that the veteran was unemployable by reason of 
PTSD.  

At an August 2002 VA examination the examiner characterized 
the veteran's PTSD as "moderately severe" but the VA 
examiner concluded that the appellant was unable to work 
because of his "psychiatric condition."  The VA examiner 
assigned the veteran a Global Assessment of Functioning Score 
(GAF) of 45.  This score represents serious social and 
occupational impairment, i.e., no friends, and an inability 
to keep a job.  American Psychiatric Association:  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th 
Ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2006).

Although the VA examiner entered Axis I diagnoses of PTSD and 
major depression, a disability for which service connection 
has not been established (although the VA examiner found that 
it was contributed to by PTSD and service connected 
tinnitus), the Court has held that VA regulations require 
that, unless the symptoms and/or degree of impairment due to 
a veteran's service-connected psychiatric disability, here 
PTSD, can be distinguished from any other diagnosed 
psychiatric disorders, VA must consider all psychiatric 
symptoms in the adjudication of the claim.  Mittleider v. 
West, 11 Vet. App. 181 (1998).  

The record shows that the psychiatric disability results in 
total occupational impairment and serious social impairment.  
While total social impairment has not been shown, his 
disability more closely approximates the criteria for the 100 
percent evaluation.  38 C.F.R. § 4.7.

Because the most recent evidence shows total occupational 
impairment, and significant social impairment approximating 
total social impairment, the criteria for a 100 percent 
rating for the service-connected PTSD have been met.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55-
57 (1990); 38 C.F.R. §§ 4.7, 4.21.

c.  Tinnitus

Service connection has been established for tinnitus, 
effective August 17, 1992.  The RO assigned an initial 10 
percent disability rating.

Prior to June 13, 2003, Diagnostic Code 6260 provided that 
recurrent tinnitus would be evaluated at a maximum of 10 
percent.  

VA's General Counsel interpreted this diagnostic code as 
providing for a single 10 percent rating regardless of 
whether tinnitus was perceived in one ear or both.  
VAOPGCPREC 2-2003; 69 Fed. Reg. 25178 (2004).

Diagnostic Code 6260 was revised, effective June 13, 2003, to 
explicitly provide that only a single 10 percent rating is to 
be assigned for recurrent tinnitus, whether the sound is 
perceived as being in one ear or both ears.  § 4.87, 
Diagnostic Code 6260, Note 2 (2006) (effective as of June 13, 
2003).  

In Smith v. Nicholson, 19 Vet. App. 63, 75 (2005), the Court 
held that VAOPGCPREC 2-2003, was incorrect and that VA was 
obligated to provide separate 10 percent ratings when 
tinnitus was perceived in each ear.  The Court noted 38 
C.F.R. § 4.25(b), which requires separate evaluations for 
each service-connected disability arising from a single 
disease, unless otherwise provided.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  The Federal Circuit reversed the decision in 
Smith, and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10 percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  The Federal Circuit concluded that the Court erred in 
not deferring to VA's interpretation.

In view of the General Counsel's holding and the Federal 
Circuit's opinion in Smith, the Board must conclude that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10 percent for 
tinnitus.  

The current version of Diagnostic Code 6260 explicitly 
precludes separate 10 percent evaluations.  Accordingly, the 
veteran's claim for an increased rating for tinnitus must be 
denied under both the former and revised versions of the 
rating criteria.  As the disposition of this claim is based 
on the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Extraschedular Considerations

None of the competent evidence of record produced since the 
veteran filed his claims for increased rating for the 
service-connected PTSD, hearing loss and tinnitus reveals an 
exceptional or unusual disability picture, with related 
factors as marked interference with employment or frequent 
periods of hospitalization, which would warrant 
extraschedular consideration of the veteran's claim for an 
increased rating at any time during the pendency of his 
appeal.  The aforementioned service-connected disabilities 
have not interfered with the veteran's job because he has 
reported he has reportedly not worked since 1988, nor have 
they have caused frequent periods of hospitalization.

Accordingly, the Board has determined that it is not 
necessary to refer the veteran's increased evaluation claims 
for the service-connected PTSD, hearing loss and tinnitus to 
the Under Secretary for Benefits, or the Director of the 
Compensation and Pension Service, for extraschedular 
consideration.  See 38 C.F.R. § 3.321(b)(1) (2006).


ORDER

An increased rating for bilateral hearing loss is denied. 

A disability rating of 100 percent for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits. 

Entitlement to a schedular evaluation in excess of 10 percent 
for bilateral tinnitus is denied.  


REMAND

The Board's grant of a 100 percent rating for PTSD, renders 
the TDIU claim moot during the period of the 100 percent 
schedular rating.  VAOPGCPREC 6-99; 64 Fed. Reg. 
52,375(1999).

It could be prejudicial to the veteran for the Board to set 
the effective date of the grant of the 100 percent rating in 
the first instance.  Therefore, the Board must defer 
consideration of the TDIU effective date issue, until an 
agency of original jurisdiction has had an opportunity to set 
an effective date for the grant of the 100 percent rating for 
PTSD.

This case is REMANDED for the following:

1.  Issue a rating decision implementing 
the Board's grant of a 100 percent rating 
for PTSD.

2.  Issue a supplemental statement of the 
case on the issue of entitlement to an 
earlier effective date for TDIU.  If 
otherwise in order, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


